Case 1:19-cv-12053-IT Document 56 Filed 08/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

TIMMINS SOFTWARE CORPORATION d/b/a
MITREND

Plaintiff,

C.A.No. 1:19-12053-IT
V.

EMC CORPORATION, DELL TECHNOLOGIES
INC., and DELL INC.

Defendants.

 

 

AMENDED SCHEDULING ORDER
Upon the Joint Motion To Amend Scheduling Order filed by Plaintiff Timmins

Software Corporation ("TSC") and Defendants EMC Corporation, Dell Technologies Inc., and

Dell Inc. ("Dell") (collectively, the "Parties"), and all other papers and proceedings herein:

IT IS HEREBY ORDERED THAT:
1. The substantial completion of document production must be by November 13, 2020;
2. Except for good cause shown, no motions seeking leave to add new parties or to amend

the pleadings to assert new claims or defenses may be filed after 60 days following the
date for the substantial completion of document production, as set forth in this Amended
Scheduling Order;

3. All depositions, other than expert depositions, must be completed by April 13, 2021;
4. All discovery, other than expert discovery, must be completed by April 20, 2021;
5, A status conference to discuss the substantial completion of the parties’ respective

document productions will be held on November 30, 2020, at 2:15 p.m. A status
conference, to be held after final fact discovery deadline, will be set by the clerk;
Case 1:19-cv-12053-IT Document 56 Filed 08/24/20 Page 2 of 2

6. Burden of proof trial experts must be designated, and the information contemplated by
Fed. R. Civ. P. 26(a)(2) must be disclosed, by May 25, 2021;

7. Rebuttal trial experts must be designated, and the information contemplated by Fed. R.
Civ. P. 26(a)(2) must be disclosed, by June 29, 2021;

8. All trial experts must be deposed by July 27, 2021; and

9. Dispositive motions, such as motions for summary judgment or partial summary
judgment and motions for judgment on the pleadings, must be filed by August 12, 2021.
Opposition briefs are due by September 14, 2021. If leave to file is granted by the Court,
reply briefs are due by September 21, 2021.

All deadlines and provisions contained in the April 23, 2020 Scheduling Order (Docket

No. 51) not amended by this Order remain in full force and effect.

SO ORDERED.

/

a / “Z hy
Dated:__4 L , 2020 SPL: se FA
/ Indira Talwani

United States District Judge

 
